NICHOLSON, Acting P. J., Dissenting.
I respectfully dissent. Although the majority concludes plaintiff did not have standing and there is no actual controversy, it provides what plaintiff seeks—that is, a published opinion holding that no part of Government Code section 8315 (section 8315) may be enforced by the state. I would reach that result in a more straightforward manner.

Voter Standing

The trial court ruled that plaintiff had standing because he is a voter and he alleged violation of his right to vote on an amendment to the California Constitution. I believe the ruling was correct.
*753“The propriety of a private person’s judicial challenge to legislative or executive acts depends upon the fitness of the person to raise an issue (‘standing’) .... [Citations.] [¶]... [¶] ‘The fundamental aspect of standing is that it focuses on the party seeking to get his complaint before a . . . court, and not in the issues he wishes to have adjudicated.’ [Citation.] A party enjoys standing to bring his complaint into court if his stake in the resolution of that complaint assumes the proportions necessary to ensure that he will vigorously present his case. [Citation.]” (Harman v. City and County of San Francisco (1972) 7 Cal.3d 150, 159 [101 Cal.Rptr. 880, 496 P.2d 1248].)
Plaintiff’s stake in the resolution of his complaint is to vindicate his right as a California voter to vote on amendments to the California Constitution. Only California voters may amend the state Constitution. (Cal. Const., art. XVIII, §§ 3, 4.) The right to vote is a fundamental right. “It is beyond cavil that ‘voting is of the most fundamental significance under our constitutional structure.’ ” (Burdick v. Takushi (1992) 504 U.S. 428, 433 [119 L.Ed.2d 245, 252, 112 S.Ct. 2059].) It is therefore vital that a qualified voter be able to vindicate the right to vote through redress in the courts.1

Actual Controversy

The state contends that our decision in C&C Construction, Inc. v. Sacramento Municipal Utility Dist. (2004) 122 Cal.App.4th 284 [18 Cal.Rptr.3d 715] (C&C Construction) rendered this proceeding moot and prevented the trial court from granting declaratory and injunctive relief because there was no actual controversy between the parties. To the contrary, although C&C Construction resolved a major legal issue in this proceeding, it did not, in my opinion, render the proceeding moot.
“[T]he court must do complete justice once jurisdiction has been assumed [citation], and the relief thus granted may encompass future and contingent legal rights.” (Eye Dog Foundation v. State Board of Guide Dogs for the Blind (1967) 67 Cal.2d 536, 541 [63 Cal.Rptr. 21, 432 P.2d 717], fn. omitted.) A proceeding is moot, and should be dismissed, when the court can grant no effectual relief, regardless of the legal merits of the case. (Consol, etc. Corp. v. *754United A. etc. Workers (1946) 27 Cal.2d 859, 862-863 [167 P.2d 725].) Effectual relief, however, can be granted here.
Plaintiff’s second amended complaint alleged that section 8315 is unconstitutional and sought (1) a declaration that section 8315 is invalid, unenforceable, and void and (2) an injunction against implementation or enforcement of the statute. After our decision in C&C Construction became final, the state answered the second amended complaint.
Administrative agencies apply the state’s statutes. They cannot independently declare a statute unconstitutional and must implement and enforce it “unless an appellate court has made a determination that such statute is unconstitutional.” (Cal. Const., art. III, § 3.5, subd. (a).) C&C Construction found section 8315’s definition of “discrimination,” contained in subdivision (b), inconsistent with the use of the term in section 31 of article I of the California Constitution (article I, section 31), but the decision did not deal with the other provisions of the statute. C&C Construction did not consider all of section 8315; therefore, it cannot be said to stand for the proposition that section 8315 is unconstitutional in its entirety. “It is axiomatic that cases are not authority for propositions not considered.” (People v. Ault (2004) 33 Cal.4th 1250, 1268, fn. 10 [17 Cal.Rptr.3d 302, 95 P.3d 523].)
The state argues, and the majority finds, that the entire statute was rendered invalid as a result of the decision in C&C Construction because the unconstitutionality of the definition of “discrimination” in the statute defeated the statute’s main purpose. This, however, is a legal conclusion concerning the constitutionality of parts of the statute that C&C Construction did not address. While a court can, and the majority does, make this determination, an administrative agency grappling with the issue does not have the power to make this determination concerning constitutionality. For example, if a private person filed a complaint in the Department of Fair Employment and Housing, that agency, until the publication of this opinion, had no authority to conclude all of section 8315 unconstitutional. The majority’s conclusion that C&C Construction rendered all of section 8315, even the parts not addressed in C&C Construction, unenforceable supports the relief plaintiff seeks.
It is difficult to understand the state’s position in this litigation, opposing a judgment that would relieve administrative agencies of the Hobson’s choice between (1) enforcing part of section 8315, enforcement that would violate article I, section 31, or (2) declining to enforce it based on article I, section 31, a decision that would violate California Constitution, article III, section 3.5’s prohibition on declaring statutes unconstitutional.
Section 1060 of the Code of Civil Procedure authorizes declaratory relief actions: “Any person . . . who desires a declaration of his or her rights or *755duties with respect to another,.. . may, in cases of actual controversy relating to the legal rights and duties of the respective parties, bring an original action or cross-complaint in the superior court for a declaration of his or her rights and duties in the premises .... The declaration may be had before there has been any breach of the obligation in respect to which said declaration is sought.” (Italics added.)
Despite the state’s insistence that it does not challenge plaintiff’s assertion that section 8315 is unconstitutional, an actual controversy lies in the tension between the duty of state agencies to implement and enforce section 8315 and plaintiff’s assertion that any implementation or enforcement is unconstitutional. As noted, C&C Construction did not make a sweeping determination that any implementation or enforcement of section 8315 would be unconstitutional. It determined only that the definition of “discrimination” in section 8315 was an unconstitutional attempt to amend article I, section 31.
The majority states that relief is not available because plaintiff does not challenge a specific or threatened application of section 8315. This action, however, is a facial challenge to section 8315—an argument that any application would violate the Constitution. “A facial challenge to the constitutional validity of a statute or ordinance considers only the text of the measure itself, not its application to the particular circumstances of an individual.” (Tobe v. City of Santa Ana (1995) 9 Cal.4th 1069, 1084 [40 Cal.Rptr.2d 402, 892 P.2d 1145].) Accordingly, it does not matter, under these circumstances, that plaintiff did not challenge a specific application of section 8315.
The state argues, concerning whether relief is available: “Clearly, when an appellate court declares a statute unconstitutional it is neither necessary nor appropriate for courts to issue separate declaratory relief and/or injunctive relief against each and every state agency or officer that could be impacted by the appellate decision.” For this proposition, the state provides no authority. The state exaggerates the premise in its attempt to discredit the conclusion. Plaintiff does not seek declaratory and injunctive relief against “each and every state agency or officer that could be impacted by the appellate decision.” Instead, he seeks such relief against the Governor, who is the head of the branch of government charged with making many of the decisions subject to the strictures of Proposition 209, and the Attorney General, who is the state’s chief civil rights enforcement officer. That is a focused and finite group, which has opposed relief throughout this litigation. (See Raven v. Deukmejian (1990) 52 Cal.3d 336 [276 Cal.Rptr. 326, 801 P.2d 1077] [taxpayers and voters sued Governor seeking injunction against enforcement of Prop. 115]; American Academy of Pediatrics v. Lungren (1997) 16 Cal.4th *756307 [66 Cal.Rptr.2d 210, 940 P.2d 797] [plaintiffs sued Attorney General seeking injunction against enforcing statute that violated state constitutional right to privacy].)
Because I conclude plaintiff’s challenge to section 8315 presents a proper case for relief, I would affirm the judgment.

 The majority disparages my math skills, which may not be altogether inappropriate. There is a good reason my wife handles the checkbook. But voter rights I know something about.
Exercising the right to vote is the means by which we, as a free society, preserve all other rights. (Yick Wo v. Hopkins (1886) 118 U.S. 356, 370 [30 L.Ed. 220, 6 S.Ct. 1064].) I disagree with the majority’s underlying and unstated premise that the judicial branch cannot act to check the legislative branch’s attempt to amend the Constitution unilaterally. The constitutionality, not the wisdom, of the statute is at issue. The right to amend the Constitution is the epitome of voter rights. Here, plaintiff approaches the court seeking redress for constitutional injury. The majority sends him packing.